EXHIBIT 10.7

FOREST CITY ENTERPRISES, INC.
Restricted Shares Agreement


WHEREAS, __________ (the "Grantee") is a nonemployee director of Forest City
Enterprises, Inc. (the "Company");
WHEREAS, a grant of Restricted Shares to the Grantee, and the execution of a
Restricted Shares Agreement in the form hereof (this "Agreement") to evidence
such grant, were authorized by unanimous approval of the Compensation Committee
(the "Committee") of the Board of Directors (the “Board”) of the Company on
____________ (the "Date of Grant"); and
WHEREAS, the grant of Restricted Shares was made pursuant to and in compliance
with the Amended Board of Directors Compensation Policy (effective February 1,
2008), subject to a total grant date fair market value of $__________ for 20___
equity award grants.
NOW, THEREFORE, pursuant to the Company's 1994 Stock Plan (As Amended and
Restated as of March 14, 2013) (the "Plan"), and subject to the terms and
conditions thereof and the terms and conditions hereinafter set forth, the
Company hereby confirms to Grantee, effective as of the Date of Grant, the grant
of the number of Restricted Shares that are shown on the signature page of this
Agreement as the Original Award.
1.    Definitions. All capitalized terms have the meanings set forth in the Plan
unless otherwise specifically provided. As used in this Agreement, the following
terms have the following meanings:
"Disability" means disability as defined in the Company’s Long Term Disability
Plan, as amended from time to time.
"Original Award" means the number of Shares indicated as the Original Award on
the signature page of this Agreement.
2.    Issuance of Restricted Shares. The Shares will be treated as issued on the
Date of Grant as fully paid and nonassessable shares and will be represented by
certificates registered in the name of the Grantee and bearing a legend
referring to the restrictions set forth in this Agreement.
3.    Restriction on Transfer. The Shares may not be transferred, sold, pledged,
exchanged, assigned or otherwise encumbered or disposed of by the Grantee,
except to the Company, until they have become nonforfeitable in accordance with
Section 4 of this Agreement. Any purported transfer, encumbrance or other
disposition of the Shares that is in violation of this Section 3 will be null
and void, and the other party to any such purported transaction will not obtain
any rights to or interest in the Shares.





--------------------------------------------------------------------------------




4.    Vesting. (a) The Shares will become nonforfeitable as follows:
Amount Nonforfeitable
Date Nonforfeitable
33 1/3% of the Original Award
On the first anniversary of the Date of Grant.
An additional 33 1/3% of the Original Award
On the second anniversary of the Date of Grant.
An additional 33 1/3% of the Original Award
On the third anniversary of the Date of Grant.



(b)    Notwithstanding the provisions of Section 4(a) or Section 5, all of the
Shares will immediately become nonforfeitable if the Grantee terminates service
as a director of the Company after the Date of Grant due to the Grantee’s death
or Disability.
5.    Termination of Rights and Forfeiture of Shares. Except for Shares that
have become nonforfeitable, all of the Shares will be forfeited if the Grantee
ceases to be a director of the Company at any time prior to the third
anniversary of the Date of Grant. In the event of a forfeiture, any
certificate(s) representing the Shares will be canceled. Except for Shares that
have become nonforfeitable, all of the Shares will be forfeited if the Grantee
ceases to be a director of the Company for any reason other than provided in
Section 4(b) above at any time prior to the third anniversary of the Date of
Grant.
6.    Dividend, Voting and Other Rights. Except as otherwise provided in this
Agreement, the Grantee will have all of the rights of a shareholder with respect
to the Shares, including the right to vote the Shares and receive any dividends
that may be paid thereon; provided, however, that any additional Shares or other
securities that the Grantee may become entitled to receive pursuant to a stock
dividend, stock split, combination of shares, recapitalization, merger,
consolidation, separation or reorganization or any other change in the capital
structure of the Company will be subject to the same restrictions as the Shares.
7.    Retention of Stock Certificate(s) by Company. Any certificates
representing Shares will be held in custody by the Company together with a stock
power endorsed in blank by the Grantee with respect thereto, until those Shares
have become nonforfeitable in accordance with Section 4.
8.    Agreement Subject to Plan. This Agreement is subject to the provisions of
the Plan and shall be interpreted in accordance therewith. The Grantee hereby
acknowledges receipt of a copy of the Plan.
9.    Compliance with Law. The Company shall make reasonable efforts to comply
with all applicable federal, state and other applicable securities laws;
provided, however, notwithstanding any other provision of this Agreement, the
Company will not be obligated to issue any securities pursuant to this Agreement
if the issuance thereof would result in a violation of any such law.

    
 
2
 

--------------------------------------------------------------------------------




10.    Severability. In the event that one or more of the provisions of this
Agreement are invalidated for any reason by a court of competent jurisdiction,
any provision so invalidated will be deemed to be separable from the other
provisions hereof, and the remaining provisions hereof will continue to be valid
and fully enforceable.
11.    Governing Law. This Agreement is made under, and will be construed in
accordance with, the internal substantive laws of the State of Ohio without
regard to conflict of law principles of such state.
12.    Restrictive Legends. The Grantee acknowledges that the Shares are subject
to the terms of this Agreement, and that the certificates representing the
Shares will bear a restrictive legend substantially as follows:
The Shares represented by this certificate were issued pursuant to a Restricted
Shares Agreement effective as of __________ between Forest City Enterprises,
Inc. and the holder named on the face of this certificate, and are subject to
the terms and conditions, including restrictions on transfer, of that Agreement.
Any purported transfer, encumbrance or other disposition in violation of that
Agreement will be null and void. Copies of that Agreement will be mailed to the
Grantee, without charge, within five days after of a written request is received
by the Company.
13.    Entire Agreement. Subject to Section 8, this Agreement represents the
entire agreement between the Company and the Grantee with respect to these
Restricted Shares and supercedes all prior agreements whether in writing or
otherwise.

    
 
3
 

--------------------------------------------------------------------------------




The undersigned Grantee hereby accepts the award of Restricted Shares granted
pursuant to this Agreement, subject to the terms and conditions of the Plan and
the terms and conditions set forth herein.
____________________________________
[Name]
 
Date: _______________________________



Executed in the name and on behalf of the Company at Cleveland, Ohio as of the
___ day of __________, ______.
FOREST CITY ENTERPRISES, INC.
 
 
By: ________________________________
Name: David J. LaRue
Title: President and Chief Executive Officer





Name of Grantee:    ________________________
Date of Grant:        ________________________
Original Award:     Restricted Shares





    
 
4
 